 
Exhibit 10.9.3
AMENDMENT NO. 2 AND WAIVER
 
TO
 
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
 
This AMENDMENT NO. 2 AND WAIVER TO AMENDED AND RESTATED REVOLVING CREDIT
AGREEMENT (“Amendment No. 2”) is dated as of April 16, 2007 by and among RAYMOND
JAMES FINANCIAL, INC., a Florida corporation (the “Borrower”), the Lenders named
on the signature page hereto (the “Lenders”), and JPMORGAN CHASE BANK, N.A.,
individually and as administrative agent (the “Agent”) for the Lenders.
 
W I T N E S S E T H:
 
WHEREAS, the Borrower, the Agent and the Lenders are parties to that certain
Amended and Restated Revolving Credit Agreement dated as of October 13, 2005, as
amended by Amendment No. 1 and Waiver to Amended and Restated Revolving Credit
Agreement dated as of October 11, 2006 (the “Credit Agreement”); and
 
WHEREAS, the parties desire to undertake a further amendment and waiver to the
Credit Agreement as set forth herein.
 
NOW, THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereby agree as follows:
 

I.  
Defined Terms

 
Capitalized terms used but not defined herein are used with the meanings
assigned to them in the Credit Agreement.
 

II.  
Amendment to the Credit Agreement

 
Subsection (c) of Section 6.14 of the Credit Agreement entitled “Investments and
Acquisitions” is hereby amended in its entirety to read as follows:
 
“(c)(i) Publicly traded securities and (ii) direct or indirect proprietary
private Investments (including venture capital, merchant banking and leveraged
aircraft lease Investments) not exceeding $100,000,000 in aggregate amount at
any time invested or outstanding;”
 

III.  
Waiver

 
Because Raymond James Tax Credit Funds, Inc. (“RJTCF”) expects to fund and carry
an unusually large volume of projects during the six-month period from April 1,
2007 to September 30, 2007 pending final approval and equity take-out by one of
its major clients, the Borrower has requested that the permitted dollar limit
for guarantees or loans by the Borrower with respect to the activities of RJTCF
or any of its Subsidiaries during this period be increased from $100,000,000 to
$125,000,000 for purposes of Sections 6.11(j) and 6.15(d) of the Credit
Agreement. The Lenders hereby consent to such request and agree to waive any
Default or Unmatured Default during the period from April 1, 2007 through the
Facility Termination Date by virtue of such guarantees or loans by the Borrower
to RJTCF or its Subsidiaries exceeding $100,000,000, so long as such guarantees
or loans do not exceed $125,000,000 in aggregate amount outstanding during such
period. This waiver is limited to its terms and shall not constitute a waiver of
any other term, condition, representation or covenant under the Credit Agreement
or any other Loan Document.
 

IV.  
Borrower Representations

 
In order to induce the Lenders and the Agent to execute and deliver this
Amendment No. 2, the Borrower represents and warrants to the Lenders that, both
before and after giving effect to this Amendment No. 2, (i) there exists no
Default or Unmatured Default on the date hereof; (ii) each of the
representations and warranties contained in Article V of the Credit Agreement is
true and correct on the date hereof; (iii) the execution and delivery by the
Borrower of this Amendment No. 2 have been duly authorized by all requisite
corporate proceedings; (iv) this Amendment No. 2 and the other Loan Documents to
which the Borrower is a party constitute the legal, valid and binding
obligations of the Borrower enforceable in accordance with their respective
terms; (v) no authorization or approval of, and no notice to or filing with, any
Governmental Authority or other Person is required for the due execution,
delivery or performance of this Amendment No. 2 by the Borrower; and (vi) no
material adverse change in the business, Property, condition (financial or
otherwise) or results of operations of the Borrower and its Subsidiaries taken
as a whole has occurred since September 30, 2006.
 

V.  
Effectiveness

 
This Amendment No. 2 shall become effective as of the date first above written
upon fulfillment of the following conditions (and when notice thereof shall have
been given by the Agent to the Borrower and the Lenders):
(i)  the Agent shall have received counterparts of this Amendment No. 2 duly
executed by the Borrower and the Lenders; and
 
(ii)  all accrued fees and expenses of the Agent (including the accrued fees and
expenses of counsel to the Agent invoiced on or prior to the date hereof) shall
have been paid by the Borrower.
 

VI.  
Ratification

 
Except as specifically provided herein, (a) the Credit Agreement shall otherwise
remain unaltered and in full force and effect, and the respective terms,
conditions and covenants thereof are hereby ratified and confirmed in all
respects as originally executed, and (b) except for the limited waiver set forth
in Article III above, this Amendment No. 2 shall not operate as a waiver of any
right, power or remedy of any Lender or the Agent under any of the Loan
Documents. Upon the effectiveness of this Amendment No. 2, each reference in the
Credit Agreement to “this Agreement”, “hereof”, “herein”, “hereunder” or words
of like import shall mean and be a reference to the Credit Agreement as amended
hereby.
 

VII.  
Governing Law

 
THIS AMENDMENT NO. 2 SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.
 

VIII.  
Execution in Counterparts

 
This Amendment No. 2 may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute one and the same agreement.
[signature pages follow]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrower, the Lenders and the Agents have executed this
Amendment No. 2 as of the date first above written.
 
 
                                  RAYMOND JAMES FINANCIAL, INC.
                                                                                                         
                                                                                                         
By:  /s/ Jeffrey P. Julien       
                                                                                                         
Title:  SVP & CFO                                          
 
Address for Notices:
880 Carillon Parkway
St. Petersburg, Florida 33716
Attention: Jeffrey P. Julien
Telephone: (727) 567-5021
Facsimile: (727) 573-8915
 


 
Commitment:            JPMORGAN CHASE BANK, N.A.,
$40,000,000                   Individually and as Administrative Agent
 
                      By:  /s/ Thomas I. Poz         
                                                                                                         
Title:  Vice President                                       
 
Address for General Notices:
Financial Institutions-Broker-Dealer Group
270 Park Avenue
22nd Floor
New York, NY 10172
Attention: Thomas I. Poz
Telephone: (212) 270-1236
Facsimile: (212) 270-1511


Address for Funding Matters:
Loan and Agency Services
1111 Fannin, 10th Floor
Houston, TX 77002
Attention: Wesley Gibson
Telephone: (713) 750-2424
Facsimile: (713) 750-2228


--------------------------------------------------------------------------------





Commitment:       CITIBANK, N.A.,
$40,000,000                                                                                    
Individually and as Syndication Agent


                                                                                                       
By:  /s/ Michael Mauerstein                    
                                                                                                       
                                                                                                       
Title:  Managing Director                           
 
Address for Notices:
388 Greenwich Street
8th Floor
New York, New York 10013
Attention: Michael Mauerstein
Telephone: (212) 816-3431
Facsimile: (212) 816-5325








Commitment:                                                                              
THE BANK OF NEW YORK,
$40,000,000                                                                                 
Individually and as Co-Documentation Agent


 
By:/s/ Andrew Demko                                      
 
Title: Managing Director                                 
 
Address for Notices:
One Wall Street
41st Floor
New York, New York 10286
Attention: John Templeton
Telephone: (212) 635-6823
Facsimile: (212) 809-9566


--------------------------------------------------------------------------------





Commitment:                                                                        
 WELLS FARGO BANK, NATIONAL
$40,000,000                                                                       
     ASSOCIATION,
                                                                                                
Individually and as Co-Documentation Agent




By:  /s/ Robert P.Filkowski                      
 
Title:  Vice President                                   
 
Address for Notices:
Wells Fargo Center
Sixth and Marquette
Minneapolis, MN 55479
Attention: Financial Institutions Division
Telephone: (612) 667-9293
Facsimile: (612) 667-7251




Commitment:                                                                   
CALYON NEW YORK BRANCH,
$40,000,000                                                                      
Individually and as Co-Documentation Agent




By:  /s/ Sebastian Rocco                     
 
Title:  Managing Director                   
 


 
By:/s/ Walter Jay Buckley                   
 
Title:  Managing Director                    
 
Address for Notices:
1301 Avenue of the Americas
New York, NY 10019
Attention: Seth Ruffer
Telephone: (212) 261-7410
Facsimile: (212) 261-3401

